Citation Nr: 1707426	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  13-06 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for bilateral hearing loss disability.

2.  Whether new and material evidence has been received to reopen the claim for service connection for removal of all toenails except for the left great toenail.

3.  Whether new and material evidence has been received to reopen the claim for service connection for diabetes mellitus.

4.  Whether new and material evidence has been received to reopen the claim for service connection for adrenal gland tumor.

5.  Entitlement to service connection for removal of all toenails except for the left great toenail, to include as due to exposure to herbicide agents.

6.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicide agents.
	

7.  Entitlement to service connection for adrenal gland tumor, to include as due to exposure to herbicide agents.
	
8.  Entitlement to service connection for glaucoma, to include as due to exposure to herbicide agents.

9.  Entitlement to service connection for hidradenitis skin disability, to include as due to exposure to herbicide agents.

10.  Entitlement to service connection for colon polyps, to include as due to exposure to herbicide agents.

11.  Entitlement to service connection for reflux esophagus, to include as due to exposure to herbicide agents.

12.  Entitlement to service connection for hypothyroidism, to include as due to exposure to herbicide agents.

13.  Entitlement to service connection for hyperlipidemia, to include as due to exposure to herbicide agents

14.  Entitlement to service connection for sleep apnea, to include as due to exposure to herbicide agents.

15.  Entitlement to service connection for restrictive lung disease, to include as due to exposure to asbestos or herbicide agents

16.  Entitlement to service connection for tumor neoplasm of the right side, to include as due to exposure to herbicide agents.

17.  Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents.


18.  Entitlement to service connection for paronychia/onychia, to include as due to exposure to herbicide agents.

19.  Entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicide agents.

20.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to exposure to herbicide agents or as secondary to service-connected disability.

21.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to exposure to herbicide agents or as secondary to service-connected disability.

22.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to exposure to herbicide agents or as secondary to service-connected disability.

23.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to exposure to herbicide agents or as secondary to service-connected disability.

24.  Entitlement to service connection for soft tissue tag, to include as due to exposure to herbicide agents.

25.  Entitlement to service connection for chloracne, to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to June 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California (hereinafter Agency of Original Jurisdiction (AOJ)).

The Board acknowledges that the AOJ did not adjudicate the Veteran's claim for service connection for removal of all toenails except for the left great toenail as a claim to reopen but rather as a new claim.  However, the Board's review of the claims file reveals that this claim was previously denied in a September 1985 rating decision.  Given the Board's decision to reopen and award service connection for the disability below, the Board finds the AOJ's characterization and adjudication of the claim no more than harmless error.

In August 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for adrenal gland tumor, glaucoma, hidradenitis skin disability, colon polyps, reflux esophagus, hypothyroidism, sleep apnea, restrictive lung disease, tumor neoplasm of the right side, hypertension, paronychia/onychia, Parkinson's disease, peripheral neuropathy of the bilateral upper and lower extremities, soft tissue tag, and chloracne are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's bilateral hearing loss disability has been manifested by no more than level VII hearing in the right ear and level VII hearing in the left ear.

2.  The AOJ denied service connection for removal of all toenails except for the left great toenail in a September 1985 rating decision on the basis that removal of these toenails was not shown to have been incurred in service.

3.  The AOJ denied service connection for diabetes mellitus in a June 2004 rating decision on the basis that diabetes mellitus was not shown to have been caused or aggravated during active service, and there was no indication of herbicide agent exposure in Vietnam or otherwise to award service connection on a presumptive basis.  

4.  The AOJ denied service connection for adrenal gland tumor in a December 2005 rating decision on the basis that adrenal gland tumor was not shown to have been caused or aggravated during active service, to include service in Vietnam.

5.  The evidence received since the September 1985 rating decision includes evidence of progression of a toenail disorder potentially related to the Veteran's service.

6.  The evidence received since the June 2004 and December 2005 rating decisions includes lay testimony and naval records raising a potential of exposure to herbicide agents during the Veteran's service. 

7.  The Veteran's currently diagnosed onychocryptosis, which resulted in toenail removal, first manifested in service.

8.  Military records indicate that the U.S.S. Hoel operated on Vietnam's close coastal waters during the Veteran's Vietnam service and sent crew members ashore by whale boat to facilitate mail transfer.

9.  Affording the benefit of the doubt, the evidence shows that the Veteran set foot in Vietnam when he was sent ashore in a whaleboat. 

10.  The Veteran manifests type II diabetes mellitus treated with oral hypoglycemic agent.

11.  Elevated lipids is a laboratory finding and a disability; it has not been shown that the Veteran has any disability associated with elevated lipids that manifest in service or is related to service, to include alleged herbicide agent exposure therein.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The September 1985 rating decision denying the claim for service connection for removal of all toenails except for the left great toenail is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

3.  The June 2004 rating decision denying the claim for service connection for diabetes mellitus is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

4.  The December 2005 rating decision denying the claim for service connection for adrenal gland tumor is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

5.  New and material evidence has been received, the claim for service connection for removal of all toenails except for the left great toe is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  New and material evidence has been received, the claim for service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  New and material evidence has been received, the claim for service connection for adrenal gland tumor is reopened.  38 U.S.C.A. § 5108(West 2014); 38 C.F.R. § 3.156 (2016).

8.  Onychocryptosis of all toes, status post toe nail removal, was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

9.  The criteria for entitlement to service connection for type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016); VA Adjudication Manual, M21-1, part IV, Subpart ii, Chapter 1, Section H, para. 2(f).

10.  A disability manifested by hyperlipidemia (elevated lipids) was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 3 8 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Given the favorable disposition of the applications to reopen and the award of service connection for toenail removal of all toenails and diabetes mellitus, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

With respect to the remaining claims herein decided, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a June 2013 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection and for increased rating.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  He was also informed of the disability rating and effective date elements of his claims in the letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA records dated through June 2016 and private treatment records.

In addition, the Veteran has been afforded a VA examination to assess the severity of his service-connected bilateral hearing loss.  As the examination was based on review of the Veteran's symptoms and complaints and discusses his disability in relation to the pertinent rating criteria caused by his hearing loss, it is adequate for adjudication purposes.  The examiner found that hearing loss did not impact the ordinary conditions of life, including an ability to work.  The examination report is deficient to the extent that the examiner did not record the Veteran's specific descriptions of functional impairment.  See generally Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  However, the record contains testimony from the Veteran and his spouse regarding his functional impairments which supplements the record and cures the examination deficiency.  A remand on a Martinak basis, therefore, would serve no useful purpose.
 
The Veteran has not been afforded a VA examination with respect to his claim of service connection for hyperlipidemia for opinion as to whether the claimed disability is related to service. 

For the reasons explained in greater detail herein below, no such examination was required because the evidence does not indicate that the claimed disability, or symptoms thereof, may be associated with active service.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 81(2006). 

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.   

A VA examination under the standards of McLendon is not warranted in this case. With respect to the claimed hyperlipidemia, there is no evidence of an indication of a current disability per VA standards.  Thus, the Board finds that referral of this claim for an examination to obtain a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for this claim. 

The Veteran also presented testimony at a Board hearing in August 2016.  During the hearing, the Veterans Law Judge clarified the issue and explained the basis for rating disabilities and for award of service connection.  The Veteran's functional impairment and manifestations were addressed, and he was provided an opportunity to submit additional evidence.  The actions of the Veterans Law Judge supplement VCAA and comply with any duties owed during a hearing.  38 C.F.R. § 3.103.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal herein decided are thus ready to be considered on the merits.

II.  Increased Rating- Hearing Loss

The Veteran is seeking a higher rating for bilateral hearing loss disability. Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's bilateral hearing loss disability is rated as 40 percent disabling from the date of the July 2012 date of claim under the criteria of 38 C.F.R. § 4.85, Diagnostic Code 6100.

Disability ratings for service-connected hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations rendered from audiometric evaluations.  38 C.F.R. § 4.85; Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numerical designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the level for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "IV" and the poorer ear had a numeric designation of Level "VII," the percentage evaluation is 20 percent.  See 38 C.F.R. § 4.85.

Regulations also provide in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide when the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral; and then that numeral will be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

A July 2014 private audiogram reflected that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
80
80
95
LEFT
60
60
75
80
85

The examiner diagnosed left ear moderate to profound sloping sensorineural hearing loss and right ear severe to profound sloping mixed loss.

While the examiner did not provide Maryland CNC speech discrimination scores, application of these findings to table VIa reflects level VII in the right ear and level VI in the left ear.  Combining these levels according to Table VII results in a 30 percent rating.  

A June 2015 private audiogram reflected that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
75
75
90
LEFT
80
75
75
90
105

The examiner diagnosed moderately severe to profound sensorineural hearing loss.

Again, while the examiner did not provide Maryland CNC speech discrimination scores, application of these findings to table VIa reflects level VI in the right ear and level VII in the left ear.  Combining these levels according to Table VII results in a 40 percent rating.  

On VA audiology examination in November 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
75
85
85
LEFT
80
75
75
85
90

Speech audiometry revealed speech recognition ability of 66 percent in the right ear and of 70 in the left ear.  The examiner diagnosed sensorineural hearing loss, and indicated that he Veteran's hearing loss did not impact ordinary conditions of daily life, including his ability to work.  It was noted that subjective observations suggested better hearing than actual test results as Veteran was able to understand conversational speech with little difficulty.  However, his test results were congruent and accepted as valid.

Using Table VI, the Veteran's November 2015 examination results revealed level VII hearing in the right ear and level VI hearing in the left ear.  Combining these levels according to Table VII results in a 30 percent rating.  

However, given that this examination reflected an exception pattern of hearing impairment pursuant to 38 C.F.R. § 4.86(a), Table VIa is also for application.  Using this table, the right and left ear are both level VII, which results in a 40 percent rating.

VA treatment records reflect diagnosis of bilateral hearing loss with use of hearing aids.

In sum, the audiometric findings as noted above do not support a rating in excess of 40 percent.

During the Veteran's August 2016 Board hearing, he testified that he utilized two separate hearing aids.  He reported that he tried to read peoples lips and used closed captioning on the television due to difficulties with hearing.  He indicated that he experienced even greater hearing difficulties when outside in open spaces.  The Veteran's wife testified that she occasionally had to yell for the Veteran to be able to understand and hear her.

The Board observes that the Veteran and his spouse, while competent to report symptoms such as an inability to understand noise and speech with the presence of background noise, are not competent to report that his hearing acuity is of sufficient severity to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which they are not shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable rating are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). 

The Board further observes that there is no indication that there has been a material change in the hearing loss disability during the appeal period.  As such, there is no evidentiary basis for consideration of a "staged" rating based on the facts found. 

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321 (b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the AOJ or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the AOJ or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the AOJ or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the complaints of the Veteran and his spouse as to the effects of his service-connected hearing loss has had on his activities of work and daily living.  In the Board's opinion, the Rating Schedule measures and contemplates all aspects of the Veteran's hearing loss disability.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field."

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.

Additionally, the Board notes that VA's Schedule of Ratings provides criteria for higher schedular ratings but the Veteran has not met, or more closely approximated, the criteria for a higher schedular rating.  In short, the Board finds that the assigned schedular evaluation for bilateral hearing loss is adequate. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  See Thun, 22 Vet. App. at 114-15.

The Board further notes that the Veteran has been awarded a total disability rating based upon individual unemployability (TDIU) effective prior to the filing of service connection for hearing loss.  As such, the issue of entitlement to TDIU is not reasonably raised.

Accordingly, the Board finds that a rating in excess of 40 percent for the service connected bilateral hearing loss disability is not warranted.

II.  Applications to Reopen

The Veteran seeks to reopen his claim for service connection for diabetes mellitus, adrenal gland tumor and removal of all toenails except the left big toe.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For applications to reopen filed after August 29, 2001, as were the applications to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond the competence of witness).

The Court has held that the threshold for determining whether new and material has been submitted is "low."  The Board follows that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

A. Toenail

The Veteran's claim for service connection for removal of the toenails apart from the left big toe nail was initially denied in a September 1985 rating decision.  At that time, the AOJ observed that the Veteran was already service-connected for removal of the left big toe nail; however, service treatment records did not document removal of all other toe nails.  Accordingly, the AOJ found no nexus to service and denied the claim.

The evidence of record at that time consisted of the Veteran's service treatment records and various written statements from the Veteran expressing that his toenails had been removed while in service.

The Veteran did not appeal the decision and new and material evidence was not received within the one-year appeal period following the decision.  While additional VA treatment records were received documenting treatment for chronic onychomycosis with onychorcryptosis hallux nails bilaterally in 1985, these records did not discuss onset or relationship to service sufficient to be new and material.  The September 1985 decision thus became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103.

The newly-received evidence since the September 1985 rating decision includes additional VA treatment records, various written statements from the Veteran, a July 2016 VA examination report, and the Veteran's August 2016 Board hearing testimony.

In particular, the July 2016 VA examiner indicated that while the Veteran was service-connected for partial removal of the left big toenail, his condition of ingrown toenails, or onychocryptosis, had affected all 10 toe nails.  She further indicated that the underlying etiology that had affected the left great toe is the same as that which had affected all 10 toe nails.  

The foregoing newly-received evidence suggests a relationship between the Veteran's service and a disability involving all toenails, an unestablished fact necessary to substantiate the claim.  The evidence is new, material and serves to reopen the claim.

The Board's consideration of the claim on the merits is discussed below.




B.  Adrenal Gland Tumor and Diabetes Mellitus

The Veteran also seeks to reopen the previously denied claims for service connection for adrenal gland tumor and diabetes mellitus.

The Veteran's claim for service connection for diabetes mellitus was initially denied in a June 2004 rating decision.  At that time, the AOJ observed that there was no indication of diabetes in service, or service in Vietnam or exposure to herbicide agents otherwise to award service connection on a presumptive basis as due to herbicide agent exposure.

The Veteran did not appeal the decision and new and material evidence was not received within the one-year appeal period following the decision.  The June 2004 rating decision thus became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran filed a claim to reopen the claim for service connection for diabetes mellitus in July 2005, which the AOJ denied in a December 2005 rating decision.  The Veteran submitted a notice of disagreement with respect to that decision in October 2006.  He subsequently asked for reconsideration of the decision pursuant to Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In a December 2009 rating decision, the AOJ denied reopening the claim for service connection for diabetes mellitus, which he appealed.  Given the foregoing, the Board finds that the prior final denial with respect to the claimed diabetes mellitus was the June 2004 rating decision.

Also in the December 2005 rating decision, the AOJ also denied entitlement to service connection for tumor of the adrenal gland.  At that time, the AOJ noted that there was no record that the disability was result of service in Vietnam or any spraying of adrenalin, as the Veteran claimed.  Moreover, the AOJ noted that while the Veteran alleged disability due to claimed participation in Project Shipboard Hazard and Defense (SHAD), the Veteran did not serve about a participating ship during the requisite time frame.

The Veteran did not appeal the decision and new and material evidence was not received within the one-year appeal period following the decision.  The December 2005 rating decision thus became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103.

Following the June 2004 and December 2005 rating decisions, the Veteran has submitted a number of written statements relating his diabetes mellitus and adrenal gland tumor to herbicide agent exposure.  While the Veteran claimed that he was exposed to Agent Orange while in service at the time of the prior rating decision, the Veteran has provided more specific detailed about the alleged exposure and raised additional methods of potential exposure, including his ships presence in the DaNang Harbor of the coast of Vietnam and on the inland waterways, and an occasion where he was sent ashore and stepped foot in Vietnam.  The Veteran has provided further testimony regarding these instances during the August 2016 Board hearing and has submitted photographs and portions of deck logs that tend to corroborate his story.

The foregoing newly-received evidence suggests a relationship between the Veteran-s service and his claimed diabetes mellitus and adrenal gland tumor -namely by raising potential exposure to herbicide agent in service - an unestablished fact necessary to substantiate the claim.  The evidence is new, material and serves to reopen the claim.

The Board addresses the merits of the diabetes claim below, and defers consideration of the adrenal gland claim pending further development.

III.  Service Connection

A.  Toenail Removal

The Veteran likewise contends that, while he is already service-connected for the left great toe toenail removal, he is entitled to service connection for removal of all toenails.

The Veteran's service treatment records reflect that he was treated for ingrown toenail of the left great toe, with partial removal of the toenail.

Following service, the Veteran was treated for chronic onychomycosis with onychorcryptosis hallux nails bilaterally, and left second digit in 1985.  In April 1985, it was noted that the Veteran had a past history of chronically ingrowing hallux nails which were "infected with a fungus."  He underwent removal of the nails.

On VA examination in July 2016, the examiner diagnosed onychocryptosis, status post toenail removal, 10 toes.  She indicated that while the Veteran was service- connected for partial removal of the left big toenail, his condition of ingrown toenails, or onychocryptosis, had affected all 10 toe nails.  That is, the underlying etiology that had affected the left great toe is the same as that which had affected all 10 toe nails.  As such, she found that the Veteran should be service-connected for all toe nails, as it represented progression of the disease.

In sum, the record reflects diagnosis of onychocryptosis, status post toe nail removal, 10 toes.  The VA examiner specifically related this disability to the in-service findings regarding the left great toenail, for which the Veteran is already service-connected, and indicated that the current findings represented progression of the disease.  There are no contrary findings of record.  Accordingly, service connection for onychocryptosis of all toes, status post toenail removal, is warranted.

B.  Diabetes mellitus

The record reflects a current diagnosis of type II diabetes mellitus treated with oral hypoglycemic agent.  Thus, the Veteran would be entitled to service connection for type II diabetes mellitus on a presumptive basis if herbicide exposure is established.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  See also 38 C.F.R. § 4.119, Diagnostic Code 7913.

A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116(f).  Thus, if the Veteran "served in the Republic of Vietnam" as that term is defined in the applicable regulation, service connection for certain disabilities, including diabetes mellitus, would be warranted. 

The Veteran's service personnel records reflect that he served aboard the U.S.S. Hoel from approximately October 1970 to June 1973.  He was awarded a Combat Action Ribbon for participation in surface combat with the North Vietnamese Coastal Defense Batteries in July 1972.  He also received the Vietnam Service Medal as well as the Vietnam Campaign Medal.

The Veteran has raised several contentions that he served in Vietnam.  First, he alleges that his ship, the U.S.S. Hoel, was docked in the DaNang Harbor off the coast of Vietnam.  Further, the Veteran contends that the ship went into the inland rivers of Vietnam. 

More directly, the Veteran reports having set foot in Vietnam.  He alleges that, while the ship was docked into the DaNang Harbor, his chief asked him to go on detail on shore in Vietnam to the fleet support center at DaNang.  He reported that this detail was to get fleet freight and mail.  He boarded a motor whale boat and went to shore.  When he and the rest of the detail crew went to the center, they were told the supply was too much for the boat, and a tug boat would be sent back to the vessel.  They went back to the U.S.S. Hoel and the tug boat arrived later with the freight and mail.

In support of this contention, the Veteran submitted copies of deck logs from the U.S.S. Hoel dated in 1972, which corroborates that a whale boat was used to facilitate transfer of mail to the ship; however, a detail to the shore is not noted.  The Veteran has also submitted photographs purportedly of the tug boat in the harbor with various packages.  

Service in Vietnam includes not only service on land, but also service on ships that sent crew members ashore when the claimant was stationed aboard the ship at the time.  See 38 C.F.R. § 3.307(a)(6)(iii); see also VA Adjudication Manual, M21-1, part IV, Subpart ii, Chapter 1, Section H, para. 2(f).  Exposure to an herbicide can be conceded if there is evidence which shows that the Veteran's ship sent crew members ashore during the time the Veteran was stationed aboard the ship, provided that the Veteran submits a statement indicating that he/she went ashore from the ship.  Id.

Affording the Veteran the benefit of all reasonable doubt, the Board finds that the evidence of record supports a finding that the Veteran did go ashore while he served on the U.S.S. Hoel and thus, service connection for diabetes mellitus, type II should be granted on a presumptive basis.  Military personnel records indicated that the U.S.S. Hoel had a whale boat which sent crew members ashore to facilitate transfer of mail to the ship.  The Veteran has testified that he went ashore via the whale boat.  Based upon the Veteran's personal account that he personally went ashore, coupled with military records that verify that the U.S.S. Hoel operated on close coastal waters of Vietnam and sent crew members ashore, herbicide exposure can be conceded.  See 38 C.F.R. § 3.307(a)(6)(iii); see also VA Adjudication Manual, M21-1, part IV, Subpart ii, Chapter 1, Section H, para. 2(f). 

The Board finds the Veteran's statements and testimony credible because they are consistent with the places and circumstances of his service as verified by service records.  Thus, the Board finds that service connection for type II diabetes mellitus is warranted.

C.  Hyperlipidemia

The Veteran contends that he is entitled to service connection for hyperlipidemia, as due to herbicide agent exposure.

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to hyperlipidemia or related cardiovascular disability.  Post-service VA treatment records reflect an assessment of hyperlipidemia.

However, hyperlipidemia is laboratory finding and is not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are therefore, not appropriate entities for the rating schedule).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, a disability associated with elevated lipids that manifested in service or is related to service has not been shown.  The Board notes that the Veteran is separately seeking service connection for hypertension which is addressed in the remand below.

As there is no disability, the Board does not reach the issue of whether the claimed disability is related to service, to include alleged herbicide agent exposure therein.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for hyperlipidemia.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for bilateral hearing loss is denied.

The application to reopen the claim for service connection for removal of all toenails except for the left great toenail is granted.  To this extent only, the appeal is granted.

The application to reopen the claim for service connection for diabetes mellitus is granted.  To this extent only, the appeal is granted.

The application to reopen the claim for service connection for adrenal gland tumor is granted.  To this extent only, the appeal is granted.

Entitlement to service connection for onychocryptosis, status post toe nail removal, 10 toes, is granted.

Entitlement to service connection for diabetes mellitus is granted.

Entitlement to service connection for hyperlipidemia, to include as due to exposure to herbicide agents, is denied.


REMAND

The Board's review of the claims file reveals that additional development on the remaining claims on appeal is warranted.  

The Board notes that the Veteran contends that nearly all of the claimed disabilities are related to his in-service exposure to herbicide agents, namely Agent Orange.  As addressed above, the Board has found that the Veteran was exposed to an herbicide agent in service.  Notably, the Board also awarded service connection for type II diabetes mellitus.

With respect to the claimed paronychia/onychia, service treatment records document treatment of athlete's foot of both feet, and treatment for rashes and calluses in August 1970.  Acute atopic dermatitis of both hands was noted in September 1970.  He was treated for sores of the feet in November and December 1970.  

Following service, the Veteran was treated for chronic onychomycosis with onychocryptosis hallux nails bilaterally, and left second digit in 1985.  In April 1985, it was noted that the Veteran had a past history of chronically ingrowing hallux nails which were "infected with a fungus."  He underwent removal of the nails.  In October 2005, old onychomycosis with toenails removed was indicated. VA treatment records dates from 2014 to 2016 note diagnoses of onychomycosis and paronychia/onychia.

However, the Veteran has not been afforded an examination to determine the nature and etiology of these claimed skin disorders.  Moreover, it is unclear as to whether the Veteran's paronychia/onychia is separate from onychocryptosis, for which the Veteran is already service-connected, and whether the Veteran's paronychia/onychia affects both the fingernails and feet.  For the foregoing reasons, the Board finds the evidence of record inadequate to resolve the claim, and that medical examination and opinion is warranted.  

The record also reflects that peripheral neuropathy is noted on the Veteran's problem list, but the evidence does not sufficiently reflect which extremities are involved and whether the peripheral neuropathy is a complication of diabetes mellitus.  Additionally, given the conceded exposure to herbicides, the Board finds additional examination and opinion is warranted for the remaining claims.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder all outstanding records of the Veteran's VA treatment.

2.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the Veteran's claims file should be forwarded to an appropriate examiner for examination and opinion on the nature and etiology of the claimed skin disorders of the hands, feet and/or nails.

The examiner should clearly identify any disorder related to the skin of the hands and/or feet and nails, other than onychocryptosis as well as "soft tissue tag" and claimed chloracne.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability was incurred in service OR is otherwise medically related to service, OR has been caused or aggravated beyond the normal progress of the disorder by service-connected diabetes mellitus.  

In providing the requested opinion, the examiner is asked to specifically consider and address the Veteran's service treatment records documenting treatment for athlete's foot, rashes, sores, dermatitis, calluses, "soft tissue tag," hidradenitis and ingrown toenail, as well as post-service records documenting chronic onychomycosis, paronychia, and onychia.  The examiner is requested to identify all skin disorders which may be deemed due to dermatophytosis which is deemed a service-connected skin disease.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3.  Afford appropriate examination(s) to determine the nature and etiology of the claimed adrenal gland tumor, glaucoma, colon polyps, reflux esophagus, hypothyroidism, sleep apnea, restrictive lung disease, tumor neoplasm of the right side, hypertension, Parkinson's disease, and peripheral neuropathy of the bilateral upper and lower extremities.  


Adrenal gland tumor

	To the extent possible, the examiner is requested to identify the specific diagnosis of the adrenal gland tumor and for such diagnosis provide opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disease had its onset in service, is causally related to exposure to an herbicide agent, or has been caused or aggravated beyond the normal progress of the disorder by service-connected diabetes mellitus.

Glaucoma

      The examiner is requested to identify whether the Veteran manifests glaucoma and, if so, provide opinion as to whether it is at least as likely as not (50 percent probability or greater) such disease had its onset in service, is causally related to exposure to an herbicide agent, or has been caused or aggravated beyond the normal progress of the disorder by service-connected diabetes mellitus.
      
Colon polyps

      The examiner is requested to identify whether the Veteran manifests disease of the colon and, if so, provide opinion as to whether it is at least as likely as not (50 percent probability or greater) such disease had its onset in service, is causally related to exposure to an herbicide agent, or has been caused or aggravated beyond the normal progress of the disorder by service-connected diabetes mellitus.

Reflux esophagus

      The examiner is requested to identify whether the Veteran manifests reflux esophagus and, if so, provide opinion as to whether it is at least as likely as not (50 percent probability or greater) such disease had its onset in service, is causally related to exposure to an herbicide agent, or has been caused or aggravated beyond the normal progress of the disorder by service-connected diabetes mellitus.

Hypothyroidism

      The examiner is requested to identify whether the Veteran manifests a thyroid disorder and, if so, provide opinion as to whether it is at least as likely as not (50 percent probability or greater) such disease had its onset in service, is causally related to exposure to an herbicide agent, or has been caused or aggravated beyond the normal progress of the disorder by service-connected diabetes mellitus.

Sleep apnea

      The examiner is requested to identify whether the Veteran manifests sleep apnea and, if so, provide opinion as to whether it is at least as likely as not (50 percent probability or greater)  disease had its onset in service, is causally related to exposure to an herbicide agent, or has been caused or aggravated beyond the normal progress of the disorder by service-connected diabetes mellitus and/or PTSD.


Restrictive lung disease

      The examiner is requested to identify all currently manifested pulmonary disorders and, for each disorder, provide opinion as to whether it is at least as likely as not (50 percent probability or greater) such disease had its onset in service, is causally related to exposure to an herbicide agent, or has been caused or aggravated beyond the normal progress of the disorder by service-connected diabetes mellitus.

Tumor neoplasm of the right side

      To the extent possible, the examiner is requested to identify the specific diagnosis of "tumor neoplasm of the right side" and for such diagnosis provide opinion as to whether it is at least as likely as not (50 percent probability or greater) such disease had its onset in service, is causally related to exposure to an herbicide agent, or has been caused or aggravated beyond the normal progress of the disorder by service-connected diabetes mellitus.

Hypertension

      The examiner is requested to identify whether the Veteran manifests hypertension and, if so, provide opinion as to whether it is at least as likely as not (50 percent probability or greater) disease had its onset in service, is causally related to exposure to an herbicide agent, or has been caused or aggravated beyond the normal progress of the disorder by service-connected diabetes mellitus and/or PTSD.

Parkinson's disease

	Identify whether the Veteran manifests Parkinson's disease.

Peripheral neuropathy of the bilateral upper and lower extremities

      The examiner is requested to identify whether the Veteran manifests peripheral neuropathy of the bilateral upper extremities and, if so, provide opinion as to whether it is at least as likely as not (50 percent probability or greater) such disease had its onset in service, is causally related to exposure to an herbicide agent, or has been caused or aggravated beyond the normal progress of the disorder by service-connected diabetes mellitus.

5.  Then, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


